Pope, Judge,
dissenting.
I agree that Code Ann. § 56-3110 (now OCGA § 33-30-7) requires the inclusion of dentists within the meaning of the terms “physicians” and “surgeons” in respect to any care, services, etc. covered by the policy which they are licensed to perform. Indeed, Subsection J of Article I of the policy specifically so provides. Subsection C of Article V provides: “. . . Hospital Benefits are available when a Physician other than a dentist certifies that hospitalization is necessary to safeguard the life or health of the patient from the effect of dentistry because of the existence of a specific non-dental organic impairment and when dentistry is performed by Physician or licensed dentist.” (Emphasis supplied.) Contrary to the holding by the majority, this provision does not exclude a dentist from the meaning of the term “physician.” Rather, the clear and unambiguous language of the provision recognizes a dentist as one included within the meaning of “physician.”
The provision is equally clear and unambiguous in providing that hospitalization benefits under the policy are only available when a physician other than a dentist certifies that hospitalization is necessary to safeguard the life or health of the patient from the effect of the dentistry performed. There is nothing in Code Ann. § 56-3110 which precludes such a requirement. In fact, § 56-3110 provides that benefits under the policy may be limited “to services performed by specifically defined professions — ” In Standard Guaranty Ins. Co. v. Davis, 145 Ga. App. 147, 151 (243 SE2d 531) (1978), this court held: “Courts, including appellate courts, are duty bound to be just before they are generous, and have no more right by strained construction, to make an insurance policy more beneficial by extending coverage contracted for than they would have the right to increase the amount of coverage.” Under the circumstances in this case, benefits under the subject policy were available only if hospitalization was certified as necessary by a physician other than a dentist. Since Dr. Lucas did not meet this requirement, his certification to Blue Cross was insufficient to invoke coverage under the terms of the policy. Therefore, I respectfully dissent.
I am authorized to state that Chief Judge Quillian, Judge Birdsong and Judge Carley join in this dissent.